Citation Nr: 0719201	
Decision Date: 06/26/07    Archive Date: 07/05/07

DOCKET NO.  05-39 247	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant/Veteran


ATTORNEY FOR THE BOARD

Kristi Barlow, Counsel

INTRODUCTION

The veteran served on active duty from June 1956 to June 
1960.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an April 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee, which denied the benefits sought on 
appeal.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran developed bilateral hearing loss and tinnitus 
due to in-service noise exposure.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was incurred in active service.  
38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.303, 3.385 (2006).

2.  Tinnitus was incurred in active service.  38 U.S.C.A. 
§§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board finds that VA has substantially satisfied the 
duties to notify and assist, as required by the Veterans 
Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a).  To the extent that there may 
be any deficiency of notice or assistance, there is no 
prejudice to the veteran in proceeding with this appeal given 
the favorable nature of the Board's decision.  Any error in 
the failure to provide notice involving the downstream 
elements of rating and effective date is harmless at this 
time, and can be corrected by the RO following the Board's 
decision.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).

The veteran contends that he developed bilateral hearing loss 
and tinnitus during service as a consequence of constant 
noise exposure while performing his duties as an aircraft 
electrician.  The veteran credibly testified before the Board 
that he had some hearing loss and ringing in his ears upon 
discharge from service that has gradually increased in 
severity over the years.  He also stated that noise exposure 
subsequent to service was minimal and that he wore ear 
protection at his last job where there was more noise than 
normal.

Service connection for VA compensation purposes will be 
granted for a disability resulting from disease or personal 
injury incurred in the line of duty or for aggravation of a 
preexisting injury in the active military, naval or air 
service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  
When a veteran seeks service connection for a disability, 
due consideration shall be given to the supporting evidence 
in light of the places, types, and circumstances of service, 
as evidenced by service records, the official history of 
each organization in which the veteran served, the veteran's 
military records, and all pertinent medical and lay 
evidence.  See 38 U.S.C.A. § 1154; 38 C.F.R. § 3.303(a).  
For the purposes of applying the laws administered by VA, 
impaired hearing will be construed to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or, when 
the auditory thresholds for at least three of the 
frequencies 500, 1000, 2000, 3000 or 4000 Hertz are 26 
decibels or greater; or, when speech recognition scores 
using the Maryland CNC Test are less than 94 percent.  See 
38 C.F.R. § 3.385.

It is the defined and consistently applied policy of VA to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt is 
meant one which exists because of an approximate balance of 
positive and negative evidence which does not satisfactorily 
prove or disprove the claim.  It is a substantial doubt and 
one within the range of probability as distinguished from 
pure speculation or remote possibility.  See 38 C.F.R. 
§ 3.102.

The veteran was not treated for hearing loss or tinnitus 
during service.  Upon discharge examination performed in May 
1960, pure-tone thresholds, in decibels, were recorded as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
0
0
0
LEFT
0
0
10
20
20

The veteran underwent private audiologic testing in May 2002 
and pure-tone thresholds, in decibels, were recorded as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
35
30
25
45
50
LEFT
35
25
20
50
65

Upon VA examination in April 2005, the veteran was found to 
have bilateral hearing loss and tinnitus.  The examiner did 
not have the veteran's claims folder to review, but opined 
that based on statements that the disabilities did not begin 
until after service it was unlikely that they were results of 
military noise exposure.

The veteran underwent private audiologic evaluation in 
December 2006.  It was noted that he had in-service noise 
exposure without the use of ear protection and post-service 
use of ear protection.  The specialist reviewing audiologic 
testing rendered the diagnoses of noise-induced bilateral 
hearing loss and tinnitus due to the hearing loss.

Following a complete review of the record evidence, the Board 
finds that the veteran's credible testimony is consistent 
with the nature of his service duties as an aircraft 
electrician.  Additionally, the medical evidence shows clear 
diagnoses of noise-induced hearing loss with tinnitus 
secondary thereto.  Although a VA examiner opined that it was 
unlikely that the currently diagnosed disabilities were due 
to service noise exposure, the opinion was not based on a 
review of the record and was based on statements inconsistent 
with the veteran's credible testimony.  Therefore, in light 
of the credible evidence that the only unprotected periods of 
noise exposure were during service, the Board finds the 
evidence to be in relative equipoise as to the origin of the 
disabilities.  Accordingly, reasonable doubt is resolved in 
the veteran's favor and service connection is granted for 
bilateral hearing loss and tinnitus as having developed as a 
result of in-service noise exposure.


ORDER

Service connection for bilateral hearing loss is granted.

Service connection for tinnitus is granted.



____________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


